Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 14 December 1782
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                        
                            My dear Chevr
                            Newburgh Decr 14th 1782
                        
                        I felt too much to express anything, the day I parted with you; A Sense of your public Services to this
                            Country, & gratitude for your private friendship, quite overcame me at the moment of our seperation—But I should
                            be wanting to the feelings of my heart, & should do violence to my inclination, was I to suffer you to leave this
                            Country without the warmest assurances of an affectionate regard for your person & character.
                        Our good friend the Marqs de la Fayette prepared me (long before I had the honor to see you) for those
                            Impressions of esteem which opportunities, & your own benevolent Mind has since improved into a deep, &
                            lasting friendship, a friendship which neither time nor distance can ever eradicate.
                        I can truly say, that never in my life did I part with a Man to whom my soul clave more sincerely than it did
                            to you. My warmest wishes will attend you in your voyage across the Atlantic—to the rewards of a generous Prince—the Arms
                            of Affectionate friends. And be assured that it will be one of my highest gratifications to keep up a regular intercourse
                            with you by Letter. I have the honr to be &c.
                        
                            G. Washington
                        
                    